Title: From George Washington to the Charleston Merchants, 3 May 1791
From: Washington, George
To: Charleston Merchants



Gentlemen,
[Charleston, 3 May 1791]

Your congratulations on my arrival in South Carolina, enhanced by the affectionate manner in which they are offered, are received with the most grateful sensibility.
Flattered by the favorable sentiments you express of my endeavors to be useful to our country, I desire to assure you of my constant solicitude for its welfare, and of my particular satisfaction in observing the advantages which accrue to the highly deserving citizens of this State from the operations of the [federal] government.
I am not less indebted to your expressions of personal attachment and respect—they receive my best thanks and induce my most sincere wishes for your professional prosperity, and your individual happiness.

G. Washington

